DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Appeal Brief, filed April 8, 2020, with respect to the 35 U.S.C. 103 rejection of claims 1-7, 9, 11-14, 16, 18 and 21-24 have been fully considered and are persuasive.  The rejection of claims 1-7, 9, 11-14, 16, 18 and 21-24 has been withdrawn. 
Election/Restrictions
Claims 1 and 11 are allowable. Claims 8, 10, 15 and 17, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions the species, as set forth in the Office action mailed on February 3, 2020, is hereby withdrawn and claims 8, 10 , 15 and 17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “a threaded boss coupled to and extending into the second shaft portion; and a threaded fastener extending through a portion of the shoe and engaging the threaded boss to couple the shoe to the second shaft portion; wherein the second shaft portion includes a hole formed in a sidewall of the second shaft portion and the threaded boss is coupled to and extends through the hole and through the sidewall and into a hollow central area within the second shaft portion” in combination with the rest of the claimed limitations set forth in claim 1; and 
neither anticipates nor renders obvious “a first boss coupled to and extending through the sidewall into the hollow central area of the second shaft portion at a first location, and a first fastener extending through a first portion of the shoe and engaging the first boss; a second boss coupled to and extending through the sidewall into the hollow central area of the second shaft portion at a second location spaced from the first location along the second longitudinal axis; and a second fastener extending through a second portion of the shoe and engaging the second boss; wherein the engagement between the first fastener and the first boss and between the second fastener and the second boss couple the shoe to the second shaft portion” in combination with the rest of the claimed limitations set forth in claim 11.
Based on Applicant’s arguments  filed on April 8, 2022 and the examiner’s review of Office Action mailed November 16, 2021, the claimed subject matter is deemed to be allowable. Further clarification/explanation can be reviewed in the Appeal Brief filed April 8, 2022 starting on page 6. Claims 1-24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725